DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2. 	Previous rejections are withdrawn in view of Applicant's amendment filed February 3, 2022.

Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed February 3, 2022, with respect to the 35 U.S.C. 102 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 102(a)(1) rejections of claims 1-13 have been withdrawn. 
Allowable Subject Matter
4.	Applicant has canceled claims 6-8, and has added claims 14-21.  
5.	Claims 1-5 and 9-21 are allowed.
6.	Claims 1-5 and 9-21 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Shumpert (U.S. Pat. Pub. 2016/0342903) fails to anticipate or render obvious a detection apparatus comprising: an anomaly information obtaining unit configured to obtain specifications of anomaly periods in which an anomaly has occurred, for a plurality of types of respective anomalies of the equipment; and a training unit configured to individually train, for each anomaly, detection models that detect the plurality of types of respective anomalies using the sensor data in each of the anomaly periods as teaching data, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 11 is allowed because the closest prior art, Shumpert (U.S. Pat. Pub. 2016/0342903) fails to anticipate or render obvious a detection method for a detection apparatus to detect an anomaly of equipment, the detection method comprising: causing the detection apparatus to obtain specifications of anomaly periods in which an anomaly has occurred, for a plurality of types of respective anomalies of the equipment; and causing the detection apparatus to individually train, for each anomaly, detection models that detect the plurality of types of respective anomalies using the sensor data in each of the anomaly periods as teaching data, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
	Claim 12 is allowed because the closest prior art, Shumpert (U.S. Pat. Pub. 2016/0342903) fails to anticipate or render obvious a non-transitory recording medium having recorded therein a detection program which, upon execution by a computer, causes the computer to function as: an anomaly information obtaining unit configured to obtain specifications of anomaly periods in which an anomaly has occurred, for a plurality of types of respective anomalies of the equipment; and a training unit configured to individually train, for each anomaly, detection models that detect the plurality of types of respective anomalies using the sensor data in each of the anomaly periods as teaching data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 13 is allowed because the closest prior art, Shumpert (U.S. Pat. Pub. 2016/0342903) fails to anticipate or render obvious a detection apparatus comprising: an anomaly information obtaining unit configured to obtain specifications of anomaly periods in which an anomaly has occurred, for a plurality of types of respective anomalies of the equipment; and a training unit configured to individually train, for each anomaly, detection models that detect the plurality of types of respective anomalies using the sensor data in each of the anomaly periods as teaching data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner




/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        3/7/2022